Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Final Office action mailed 10/24/22 was incomplete and hereby vacated. This Final Office replaces the vacated action mailed 10/24/22 and resets the time period for reply.

Specification
The corrected specification filed 09/07/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 -12, 14, 18, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagolla (US 20170367798).
Regarding Claim 10, Sagolla, in the same field of endeavor, discloses an artificial tooth 10 comprising: a basal surface 12, which is to be adhered to a socket 2 of a denture base 1, having a valley- shaped basal surface apex portion interconnecting both ends of the artificial tooth (boxed in below to show the valley) along a tooth row (Figure 3) and is configured by a surface that is concave overall (shown by the valley) when an occlusal surface (labeled below “occlusal surface”) of the artificial tooth is facing upward; and each of a labial-side surface (Labeled below “labial side”) and a lingual-side surface (Labeled below “lingual side”)  being formed as a continuous surface whose lower end edge (Labeled below “lower edge”) can be visible even after the artificial tooth is attached to the socket. See [0084-0085] states that the socket is larger than the basal surface and connecting means 8 is an adhesive, which once is added it is adjusted to desired location.  The glue is used in excess just to make sure the adhesion works and any excess removed which would allow visibility of the lower end edge. Sagolla’s artificial tooth can perform this function where the lower end edge would be visible after the tooth is attachable to the socket.


    PNG
    media_image1.png
    374
    537
    media_image1.png
    Greyscale

	Regarding Claim 11, Sagolla discloses the basal surface 12 at a labial surface side of the basal surface apex portion (labeled above as “valley-shaped basal surface”) is formed in a concave shape that slopes downward toward the labial side (Figure 3 depicts the basal surface sloping down in boxed in portion below).

    PNG
    media_image2.png
    336
    474
    media_image2.png
    Greyscale

	Regarding Claim 12, Sagolla discloses the basal surface 12 at a lingual surface side of the basal surface apex portion (labeled above as “valley-shaped basal surface”)  is also formed in a concave shape that slopes downward toward the lingual side (Figure 3 depicts the basal surface sloping down in boxed in portion below).

    PNG
    media_image3.png
    336
    474
    media_image3.png
    Greyscale

	Regarding Claim 14, Sagolla discloses wherein the basal surface 12 is matable (Figure 3) with a socket 2 of a denture base 1.  Since the denture base is not positively recited, Sagolla’s tooth, due to its structure, is capable of mating a denture base.

    PNG
    media_image4.png
    489
    527
    media_image4.png
    Greyscale

	In regards to Claim 18, Sagolla discloses the basal surface apex portion is visible from a lateral direction of the artificial tooth (Figure 3).
In regards to Claims 26 and 27, Sagolla discloses the basal surface of the artificial tooth is configured to correspond/cover the basal surface of the socket of the denture base (figure 3).
Regarding Claim 28, Sagolla discloses an artificial with the capability of mating with a denture base with a protruding portion (labeled as apex portion above) of the denture base mates with a recessed portion of the artificial tooth (figure 3). 
Regarding Claim 29, Sagolla discloses the artificial tooth consists of a ceramic material (Paragraph [0071]) and an inorganic filler (disclosed as silicone which is inorganic; Paragraph [0004]).
Regarding Claim 30, Sagolla disclose the artificial tooth is a ceramic tooth (Paragraph [0071])

Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagolla in view of Satoh (US 20100266988).
Regarding Claim 13, Sagolla does not disclose recessed portion in a central portion of the basal surface apex portion (Figure 3 depicts the basal surface 12 but it is not recessed)
Satoh, in the same field of endeavor, discloses recessed portion in a central portion of the basal surface apex portion (Figure 5a boxed in below). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sagolla’s artificial tooth with Satoh’s central recessed portion in order to mate securely with the socket so that the recessed portion meets the raised portion of the denture base.

    PNG
    media_image5.png
    295
    504
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 09/07/22 have been fully considered but they are not persuasive. 
Applicant’s arguments are narrower than the claims.  In regards to applicant’s argument that Sagolla does not depict “the lower-edge of the labial-side surface of the prosthesis teeth” as claimed in Claim 10.  Figure 3 of Sagolla depicts a lower edge of the tooth (as circled above in Claim 10) is shown as the lower edge of the tooth is able to be any edge of the tooth in which is below the mid-line and is therefore disclosed.  There is no other structural language in the claim to further define applicant’s invention from Sagolla et al.  In [0084-0085] states that the socket is larger than the basal surface and connecting means 8 is an adhesive, which once is added it is adjusted to desired location.  The glue is used in excess just to make sure the adhesion works and any excess removed which would allow visibility of the lower end edge.  Sagolla’s artificial tooth can perform this function where the lower end edge would be visible after the tooth is attachable to the socket.
Additionally, Applicant argues that “Portion A would likely include a step portion”. First, based on figures in Sagolla it does not seem there is a step portion. And second, the language in Claim 10 does not limit the denture portion to contain a step portion as the denture base is not positively claimed and is merely functional language, therefore having no patentable weight.  Sagolla et al discloses all the limitations of the artificial tooth set forth in the claim.  In addition, the specification does not describe a continuous surface for the third embodiment of the device (see Paragraph [0113] of applicant specification).
Further applicant argues that Sagolla does not disclose “a labial side surface and a lingual side surface formed as a continuous surface”, such as claimed in Claim 10.  Sagolla does disclose such as the language “each of a labial-side surface and a lingual-side surface being formed as a continuous surface whose lower end edge is visible even after the artificial tooth is attached to the socket” is functional language. The device of Sagolla is capable of doing such when the artificial tooth is adhered to the socket.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772